Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/28/19. Claims 1-16, 19 are pending in this application.
Information Disclosure Statement
The information disclosure statement filed on 06/28/19 has been received and is being considered.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Birdwell (US 20150106316 A1) and Yang (US 20160342888 A1).
Regarding claim 1, Birdwell and Yang disclose an apparatus, comprising:
at least one processor (see para [0158] disclosing processor); at least one memory including computer program code (see para [0114]), the memory  (para [0114] disclosing memory)and the computer program code configured to(see para [0173] disclosing processor executing code), working with the at least one processor, cause the apparatus to use a two-dimensional activation function in a deep learning architecture (see para [0083] disclosing t-dimensional architecture),
wherein the two-dimensional activation function comprises a first parameter representing an element to be activated and a second parameter representing the element’s neighbors (see paras [0248][0255] disclosing nearest neighbors).
Yang discloses neighboring output elements and deep learning networks (see para [0035], [0096]); see also function patterns [0115]-[0117].
Birdwell and Yang are in the same or similar fields of endeavor. It would have been obvious to combine Birdwell and Yang. Birdwell and Yang may be combined by forming the neural network deep learning systems of Birdwell with the  parameters  of Yang one having ordinary skill in the art would be motivated to combine Birdwell and Yang in order to produce a device for deep learning.
Regarding claim 2, Birdwell and Yang disclose the apparatus according to claim 1, wherein the second parameter is expressed by at least one of a number of the element’s neighbors and a difference (see para [0059] of Yang) between the element and its neighbors.
Regarding claim 5, Birdwell and Yang disclose the apparatus according to  claim 1, wherein the deep learning architecture is based on a neural network (see claim 1 of Yang).
Regarding claim 6, Birdwell and Yang disclose the apparatus according to claim 5, wherein the neural network comprises a convolutional neural network(see claim 1 of Yang).
Regarding claim 7, Birdwell and Yang disclose the apparatus according to claim 1, wherein the memory and the computer program code is further configured to, working with the at least one processor, cause the apparatus to use the two-dimensional activation function in a training stage of the deep learning architecture (see para [0046] of Yang).
Regarding claim 8, Birdwell and Yang disclose the apparatus according to claim any one of claim 1, wherein the deep learning architecture is used in an advanced driver assistance system/autonomous vehicle. This office action notes that this is intended use and one having ordinary skill in the art would have the knowledge to apply to such an application in this applied field
Regarding claim 9, Birdwell and Yang disclose using a two-dimensional activation function in a deep learning architecture (see para [0083] disclosing t-dimensional architecture),
wherein the two-dimensional activation function comprises a first parameter representing an element to be activated and a second parameter representing the element’s neighbors (see paras [0248][0255] disclosing nearest neighbors).
Yang discloses neighboring output elements and deep learning networks (see para [0035], [0096]); see also function patterns [0115]-[0117].
Birdwell and Yang are in the same or similar fields of endeavor. It would have been obvious to combine Birdwell and Yang. Birdwell and Yang may be combined by forming the neural network deep learning systems of Birdwell with the  parameters  of Yang one having ordinary skill in the art would be motivated to combine Birdwell and Yang in order to produce a device for deep learning.
Regarding claim 10, Birdwell and Yang disclose the method according to claim 9, wherein the second parameter is expressed by at least one of a number of the element’s neighbors and a difference (see para [0059] of Yang) between the element and its neighbors.
Regarding claim 13, Birdwell and Yang disclose the method according to claim 9, wherein the deep learning architecture is based on a neural network(see claim 1 of Yang).
Regarding claim 14, Birdwell and Yang disclose the method according to claim 13, wherein the neural network comprises a convolutional neural network(see claim 1 of Yang).
Regarding claim 15, Birdwell and Yang disclose the method according to claim 9, further comprising
using the two-dimensional activation function in a training stage of the deep learning architecture(see para [0046] of Yang).
Regarding claim 16, Birdwell and Yang disclose the method according to claim 9, wherein the deep learning architecture is used in an advanced driver assistance system/autonomous vehicle. This office action notes that this is intended use and one having ordinary skill in the art would have the knowledge to apply to such an application in this applied field
Regarding claim 19, Birdwell and Yang discloses  a non-transitory computer readable medium having encoded thereon statements (see para 173)and instructions to cause a processor to execute a method use a two-dimensional activation function in a deep learning architecture (see para [0083] disclosing t-dimensional architecture),
wherein the two-dimensional activation function comprises a first parameter representing an element to be activated and a second parameter representing the element’s neighbors (see paras [0248][0255] disclosing nearest neighbors).
Yang discloses neighboring output elements and deep learning networks (see para [0035], [0096]); see also function patterns [0115]-[0117].
Birdwell and Yang are in the same or similar fields of endeavor. It would have been obvious to combine Birdwell and Yang. Birdwell and Yang may be combined by forming the neural network deep learning systems of Birdwell with the  parameters  of Yang one having ordinary skill in the art would be motivated to combine Birdwell and Yang in order to produce a device for deep learning.

Allowable Subject Matter
Claims 3, 11 contains allowable subject matter. In particular, the cited art do not disclose: that the second parameter is 
    PNG
    media_image1.png
    82
    150
    media_image1.png
    Greyscale
 where (x) is a set of the element x ’s neighbors, z is an element of Ω (x) and N(Ω()) is the number of elements of Ω(x).
Claim 4 and 12 contains allowable subject matter. In particular, the cited art do not disclose: that the  two-dimensional activation function is 
    PNG
    media_image2.png
    85
    220
    media_image2.png
    Greyscale
 where x is the first parameter and y is the second parameter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813